Title: From John Adams to Timothy Pickering, 2 November 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Nov 2d 1798

Yesterday Mr Woodward came up & presented me with the inclosed papers memorial, which he says was presented by Dr. Logan to the French minister, & was procured for him by Mr. Richard Codman. Mr Woodward told me, that Dr Logan told him that three persons only knew of his intentions to visit France & these three were, Mr. Jefferson, Mr. Genet & Mr. Letombe—That Genet letters procured him his passport for Paris. Mr. Woodward is of opinion, that Genet is still the principle conductor under hand, of all the French affairs in this country. I send the papers & these particulars to you, that you & the other heads of department may make your reflections upon them.
The power of declaring war, by the French constitution, is vested in the two councils. Although the directory have made war upon Switzerland, Rome and other powers with out any declaration by the councils; yet they may have reasons of prudence to restrain them towards the U.S. & complaisant as the councils may be supposed to be to the directory, it may not be so easy to obtain from them a declaration of war against us.
The object of Logan in his unauthorised embassy seems to have been to do or obtain something which might give opportunity for the “true American character to blaze forth in the approaching elections.” Is this constitutional for a party of opposition to send embassies to foreign nations, to obtain their inteference in elections. Logan told Woodward that all was going very well in America—the towns about Boston were all petitioning against arming when the dispatches arrived & ruined all, to such a degree that a jacobin was become infinitely more odious than ever a tory had been in the revolutionary war
I have the honor to be &c

John Adams